DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dadalas et al., US 2004/0171736 A1 .

The basic requirements of prima facie case of obvious are: (1) there must be some suggestion or motivation, either in the reference themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) there must be a reasonable expectation of success; (3) the prior art reference (or references when combined) must teach or suggest all the claim limitations.  See MPEP 2143. “There are three possible sources for a motivation to combine references: the nature of the problem to be solved, the teachings of the prior art, and the knowledge of persons of ordinary skill in the art.”  See In re Rouffet, 149 F.3d 1350, 1357, 47 USPQ2d 1453, 1457-58 (Fed. Cir. 

The present invention differs from Dadalas in that the claim requires a TEGITOL surfactant. Hoshikawa teaches in analogous art PTFE aqueous dispersion with nonionic surfactant TERGITOL. See Hoshikawa, [0104]. In view of Hoshikawa, one having an ordinary skill in the art would be motivated to modify Dadalas by using a nonionic surfactant TERGITOL.  Such modification would be obvious because one would expect that the use of nonionic surfactant TERGITOL as .  

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dadalas et al., US 2004/0171736 A1 (hereinafter “Dadalas”) in view of Zipples et al., US 2016/0122572 A1 (hereinafter “Zipples”). The present invention differs from Dadalas in that the claim requires a sugar-based glycoside emulsifier. Zipples teaches in analogous art PTFE aqueous dispersion using sugar-based glycoside emulsifier. See Zipples, Abstract. In view of Zipples, one having an ordinary skill in the art would be motivated to modify Dadalas by using a  sugar-based glycoside emulsifier.  Such modification would be obvious because one would expect that the use of a sugar-based glycoside emulsifier as taught by Zipples would be similarly useful and applicable to the surfactants and dispersions taught in Dadalas. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh